Citation Nr: 1221475	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for sleep disorder, claimed as secondary to service connected disability.

4.  Entitlement to an initial rating in excess of 20 percent for chronic mechanical low back strain with disc disease.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial, compensable rating for right lower extremity radiculopathy.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In October 2009 and September 2011, the Veteran and his spouse testified before a Decision Review Office (DRO) at the RO.  In May 2012, the Veteran and his spouse testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of each hearing are of record.

During the May 2012 Board hearing, the Veteran and his spouse appeared to raise a claim for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) from 2009, and a claim for clear and unmistakable error (CUE) in the October 1982 rating decision denying service connection for right ear hearing loss and low back disability.  As these matters are not currently before the Board, they are referred to the RO for development.  The appellant and his spouse should advance specific contentions as to these issues to the RO, if they want to pursue the claims.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for right ear hearing loss has been received-and, in view of the Board's favorable decision on the request to reopen- the Board has characterized this appeal as encompassing the first two matters set forth on the title page.  

A review of Veteran's Virtual VA electronic claims file reveals no additional records. 
 
FINDINGS OF FACT

1.  In an October 1982 rating decision, the RO denied the Veteran's claims for service connection for right ear hearing loss.  It was held that the hearing loss pre-existed service and was not aggravated therein.  Although notified of the denial and of his appellate rights in a letter that same month, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the October 1982 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Right ear hearing loss was noted on the Veteran's report of entrance examination, and the Veteran has credibly asserted noise exposure in service; however, the only medical opinion evidence on the question of whether the disability was aggravated (permanently worsened beyond natural progression) during or as a result of active military service weighs against the claim.

4.  The Veteran does not have a separately diagnosed sleep disorder attributable to his service-connected low back or psychiatric disability.

5.  Pertinent to the March 2009 effective date of the grant of service connection, the Veteran's chronic mechanical low back strain with disc disease has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 30 degrees and there is no ankylosis of the thoracolumbar spine; separately ratable neurological impairment other than right and left radiculopathy has not been shown.

6.  Pertinent to the March 2009 effective date of the grant of service connection, the Veteran's right leg radiculopathy has involved incomplete paralysis of the sciatic nerve but without even mild sensory impairment.

7.  Pertinent to the March 2009 effective date of the grant of service connection, the Veteran's left leg radiculopathy has involved no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision in which the RO denied the Veteran's claim for service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the October 1982 denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  The criteria for service connection for a right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).

4.   The criteria for service connection for a sleep disorder, claimed as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

5.  The criteria for an initial rating in excess of 20 percent for chronic mechanical low back strain with disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).

6.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

7.  The criteria for an initial, compensable rating for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.
 
As for the remaining claims, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claims for service connection, by letters mailed in April 2009 and November 2009, prior to the initial adjudications of each claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's DRO and Board hearings, as are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Claim to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§  1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The RO originally granted service connection for left ear hearing loss but denied service connection for right ear hearing loss in an October 1982 rating decision.  The RO noted that while right ear hearing loss was found on recent examination, the Veteran was also found to have right ear hearing loss on entrance examination and it was actually shown to have improved on discharge examination.  Therefore, the RO found that right ear hearing loss pre-existed service and was not aggravated therein.

The pertinent evidence of record included the Veteran's service treatment records, which contained audiometric findings on the Veteran's entrance and discharge examinations.  On audiological evaluation at service entrance in December 1977 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
75
LEFT
25
15
20
30
20

On service discharge examination in October 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
40
LEFT
10
15
15
n/a
40

Following service, on VA examination in April 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
60
LEFT
5
5
10
25
40

Speech discrimination was 96 percent in the right ear and 94 percent in the left ear.

In denying the claim for service connection for right ear hearing loss, the RO observed that the Veteran had a hearing loss of 75 decibles at 4000 hertz in the right ear on entrance examination, while this number decreased to 40 at 4000 hertz upon discharge.  Therefore, the RO determined that the Veteran's right ear hearing loss noted at entrance was not aggravated in service.

Although notified of the denial in an October 1982 letter, the Veteran did not initiate an appeal of the RO's October 1982 decision.  See 38 C.F.R. § 20.200.  The November denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in April 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the October 1982 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file includes VA outpatient treatment records reflecting treatment for bilateral hearing loss, VA examination reports dated in May 2009 and June 2011, and October 2011, the Veteran's DRO and Board hearing transcripts, and various written statements from the Veteran.

On VA examination in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
       25
60
60
LEFT
35
30
35
55
55

Speech discrimination scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner assigned a diagnosis of bilateral hearing loss and opined that it is at least as likely as not that the Veteran's hearing loss is related to in-service noise exposure.

On VA examination in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
       50
75
85
LEFT
25
30
25
70
65

Speech discrimination scores were 90 percent in the right ear and 88 percent in the left ear.  It was noted that the functional impact included difficulty hearing in most settings.  

During the Veteran's Board and DRO hearings, the Veteran testified as to the onset of his hearing loss in both ears many years ago, his in-service noise exposure, and his current hearing loss difficulties.

At the time of the prior final denial, there was no evidence suggestive of a worsening of right ear hearing loss during service.  Since that time, the Veteran has testified to his significant in-service noise exposure and a VA examiner has provided an opinion linking the Veteran's current right ear hearing loss to service.

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the October 1982 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnosis of current right ear hearing loss, and, collectively, the lay and medical evidence addresses a potential relationship between diagnosed hearing loss and the Veteran's reported in-service noise exposure.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection Claims

A.  Right Ear Hearing Loss

In addition to the above-noted criteria, the Board notes that, specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for a right ear hearing loss must be denied.

As indicated above, right ear hearing loss was noted on the Veteran's entrance examination at 4000 Hertz, given that the auditory threshold at that level was 75.  
The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to right ear hearing loss does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  However, the question is whether the pre-existing right ear hearing loss was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, in various written statements and in his hearing testimony, the Veteran has reported that he was exposed to significant noise as a recovery specialist working with a diesel engine tractor, and weapons range firing.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

As noted above, VA outpatient treatment records and post-service VA audiological examinations clearly reflect current right ear hearing loss.  However, there only opinion to address whether the Veteran's right ear hearing loss specific finding that the increase in disability beyond the natural progress of the disease is against the claim.  

A VA opinion report dated in October 2011, following the June 2011 VA examination, reflects that a VA audiologist reviewed the Veteran's service treatment records and post-service VA outpatient treatment records.  She emphasized to the pertinent right ear findings on entrance examination and discharge examination, as noted above, and emphasized that there was no progression of hearing loss in the right ear during service.  For this reason, and based upon her clinical experience and expertise as a licensed audiologist, the VA audiologist opined that it is less likely as not that the Veteran's right ear hearing loss was aggravated beyond its natural progression due to in-service noise exposure.
She also found it less likely than not that the Veteran's right ear hearing loss was caused by or due to his left ear hearing loss.

As the only persuasive medical opinion on the question of aggravation weighs against the claim, the evidence does not support a finding that the Veteran's right ear hearing loss increased in severity during, or as a result of, service, and the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R.      § 3.306.

The Board acknowledges the opinion of the May 2009 VA fee-basis examiner to the effect that the Veteran's bilateral hearing loss is as likely as not related to military service.  However, this examiner did not address the Veteran's claim on the basis of aggravation of a pre-existing right ear hearing loss.  In addition, in formulating her opinion, this examiner did not indicated that she reviewed the Veteran's claims file, did not note the pertinent findings of pre-existing right ear hearing loss on service entrance examination or improved hearing on discharge, or provide an opinion that is specific to the claim for right ear hearing loss, only.  For all the foregoing reasons, the Board assigns this opinion little, if any, probative weight.

Finally, as for any direct assertions by the Veteran and/or his representative that the Veteran's pre-existing right ear hearing loss was aggravated in service or permanently worsened as a result of service (beyond the natural progress of the disability), such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns upon whether the Veteran's pre-existing right ear hearing loss was aggravated in service.  While the Veteran is certainly competent to discuss in-service noise exposure and the onset of hearing loss, whether the disability was aggravated beyond the natural progression is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter on which this turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a right ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Sleep Disorder

At the outset, the Board notes that the record does not reflect-nor does the Veteran contend-that he experienced sleep difficulties during service or related to an in-service event.  Rather, the Veteran contends that he is entitled to service connection for a sleep disorder as he believes that this disability is related to his service-connected low back and psychiatric disabilities.  During his DRO and Board hearings, the Veteran reported he experienced frequent problems during the night with his pain symptoms, anxiety, and also coughing, that prevented him from sleeping.  He estimated that he did not sleep much more than 3 to 4 hours per night.

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On VA examination in December 2009, the Veteran reported that he had difficulty getting and staying asleep for extended periods of time, which he claimed was due to back pain.  The examiner noted that the Veteran did not have a diagnosis of any primary sleep disorder such as sleep apnea, narcolepsy, insomnia, or restless leg syndrome.  He did not take any medication specifically for sleep and was not on any type of therapy or treatment for sleep disorder.

The examiner noted that while low back pain, or any form of pain, can lead to sleep disturbance, this would be considered a symptom or manifestation of that conditions and not a diagnosable entity or primary sleep disorder in and of itself.  The examiner elaborated that the Veteran's spine condition would include symptoms of sleep disturbance, just as it includes disturbances of bending, lifting, twisting, standing, or walking.  However, such disturbances would not constitute a separate diagnosable entity.    

The Veteran was seen in the VA sleep medicine department in October 2010.  He complained of snoring, frequent awakenings, nocturia, and apnea.  The treating physician noted the Veteran's other medical conditions, including smoking, being overweight, hypertension, low back pain, depression, and chronic narcotics usages and indicated that he discussed with the Veteran how these conditions and symptoms play into and can be helped for treatment of sleep disordered breathing.  An assessment of sleep disordered breathing was indicated.  

The Veteran underwent a sleep study in December 2010.  Results of the study reflected mild upper airway resistance syndrome.  The Veteran was encouraged to quit smoking, sleep on his side, and work to cut down caffeine consumption. 

A March 2011 VA outpatient treatment report reflects that the Veteran experienced two episodes of cough syncope.  He indicated that his cough was not controlled at night and interfered with his sleep.  The treating physician noted that the Veteran had a sleep study in the past which showed that he did not have obstructive sleep apnea.  A diagnosis of chronic obstructive pulmonary disease was indicated, and it was noted that the Veteran was to try different medications to treat his nighttime cough.

On VA examination psychiatric in August 2011, the examiner indicated that he reviewed the Veteran's service treatment records.  He took a complete medical and psychiatric history from the Veteran and performed a mental status examination.  On examination, the Veteran reported that he woke up several times a night, about every two hours, from rolling over and having pain, or having a bad dream, or from coughing so bad that he could not sleep.  The examiner determined, however, that the Veteran did not meet the DSM-IV criteria for a sleep disorder.  He did assign a diagnosis of mood disorder with depressed mood and indicated that the Veteran experienced sleep issues associated with this diagnosis.  

In sum, the record does not support a finding of a formal diagnosis of a psychiatric sleep disorder or other sleep disorder such as sleep apnea.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the December 2009 and August 2011 VA examiners attributed the Veteran's sleep problems to his low back and psychiatric disabilities, the Board notes that the Veteran has already been granted service connection for mood disorder with depressed mood and chronic mechanical low back strain.  Ratings for these disabilities have been assigned in consideration of the Veteran's symptoms of pain and anxiety which affect his ability to sleep at night.  As such, assigning a separate grant of service connection based on sleep problems would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected low back strain and mood disorder and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259   (1994). 

In addition, to the extent that the Veteran complains of frequent coughing during the night and has been assessed with sleep disordered breathing and mild airway resistance, such assessments appear to be based upon the Veteran's history of tobacco use and other conditions such as chronic obstructive pulmonary disease, for which service connection is not in effect.  Thus, there is no basis for an award of service connection as secondary to any of these conditions.  

For all the foregoing reasons, the Board finds that the claim for service connection for a sleep disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Claims for Increased Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a March 2011 rating decision, the RO granted service connection for chronic mechanical low back strain with disc disease and assigned a 20 percent rating, effective March 20, 2009.  The RO also assigned separated ratings for left and right lower extremity radiculopathy-10 percent and noncompensably disabling, respectively-also effective March 20, 2009.  The Veteran appealed this decision, contending that the severity of these disabilities warrants a higher rating.

Pertinent medical evidence includes records from Alegent Health dated in 2008 that reflect that the Veteran was treated for lumbar disc herniation.  Range of motion of the lumbar spine was indicated to be decreased and straight leg raise on the right caused pain to the anterior thigh.

An April 2009 statement from private physician Dr. R. notes that the Veteran complained of low back pain after being injured on the job in August 2007.  An MRI showed moderate amount of soft tissue in the right L2 and L3 neuroforamen with severe foraminal stenosis of an extruded disc fragment.  He underwent lumbar discectomy of L2 and L3 in January 2008.  He was doing well with the surgery until February 2009, when he was rear-ended by a bus and suffered significant back and neck pain.  He continued to have significant pain in all extremities and was unable to work.  Dr. R. indicated that the Veteran was unemployable due to his injuries and cervical disc disease of the neck and low back.  

A September 2009 report from private physician Dr. R. notes that the Veteran initially presented in September 2007 with complaints of low back pain.  He underwent microdiscectomy.  In follow-up treatment beginning in January 2008, the Veteran's initial pain was improved with occasional radiating pain down the right hip.  As of April 2008, he was allowed to go back to work, but with an 80 pound maximum for lifting.  

On VA examination in December 2009, the Veteran described numbness and discomfort radiating across the sacral area into the left buttocks and radiating down into the anterior/lateral aspect of the left thigh that had been present since an incident in which he fell out of a 4 story building while on active duty in 1978.  He stated that the numbness was associated with some paresthesias, and indicated that it worsened particularly with exertion or in cold weather.  The examiner noted that record reflected subsequent treatment for back reinjury in August 2007, including the January 2008 discectomy.  The Veteran was currently unemployed and last worked in 2007, due to his inability to participate in physical activities such as bending, lifting, prolonged standing, or prolonged walking.  

On physical examination of the left leg, the examiner noted that there was no intramuscular scarring and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were residuals of nerve damage, namely paresthesias and decreased sensation to light touch testing over the sacrum and anterior/lateral aspect of the left thigh.  There were no residuals of tendon damage, residuals of bone damage, finding of muscle herniation, or loss of deep fascia or muscle substance.  A diagnosis of neuroprexia with residual decreased sensation and parasthesias of the sacral area and anterior/lateral aspect of the left thigh was assigned.  The examiner noted that problems associated with the diagnosis included numbness of the left buttocks and left thigh, causing moderate impact on daily activities such as chores and exercise and mild impact on recreation.  

On VA outpatient treatment in April 2010, the Veteran reported chronic, constant low back pain he rated a 3 to 5 out of 10 in pain level with intermittent exacerbations without obvious cause.  He was taking ibuprofen and hydrocodone for pain relief with reasonable control.  He described focal pain in the low back with shooting pains radiating to the front and back of the left leg.  He also reported intermittent tingling and numbness in the left leg.  He felt like the leg gave way occasionally but was unsure if it was because of pain or weakness.  The Veteran denied any bowel or bladder incontinence.  The treating physician noted tenderness in the L3-5 region and a discectomy scar.  There was no other swelling or signs of inflammation.  Straight leg raising was positive on the left side.  An assessment of chronic low back pain was indicated.  

On May 2010 VA physical therapy consult, the Veteran reported low back pain with onset in 1978 following the fall.  He stated that the discectomy had decreased his pain somewhat, but he was starting to have increased pain again.  He had pain in the left lower extremity and reported numbness and weakness in the left lower extremity.  The physical therapist noted slight decreased lumbar lordosis.  There was tenderness to palpation from L3 to L5 and decreased paraspinal muscle activation at L3 and caudal.  Average pain was 1 out of 10, at 9 out of 10 at worst.  Lumbar range of motion was within normal but painful in flexion.  Bilateral lower extremity range of motion was within normal limits.  Straight leg raising was positive on the right.  The therapist noted an assessment of chronic low back pain with radicular symptoms into the left lower extremity.

In August 2010, the Veteran underwent evaluation for a spinal cord stimulator.  The Veteran admitted to experiencing more pain in the left buttock area and lower lumbar area than on the right, and also described numbness in his left quadriceps and hamstring area that is pretty constant, although occasionally worsening at times.  He occasionally experienced a got a sharp pain that travelled down to the left foot.  He indicated that none of this happened on the right side.  He rated his daily pain anywhere from 1to 3 out of 10 but though he had a high tolerance of pain.  With respect to treatment, he normally took ibuprofen but occasionally vicodin.  An assessment of chronic low back pain was assigned.

On August 2010 neurosurgery consult, the Veteran reported back pain and neck pain rated an intensity of about 6 or 7 out of 10.  There was radiation of pain into the left leg.  He denied bowel or bladder problems, and indicated that he had not experienced any improvement in pain quality since trying physical therapy.  Back range of motion was noted to be fairly limited on extension.  Strength was 5 out of 5 in the lower extremities, and reflexes were 1+.  Sensation was decreased in an L4 dermatonal distribution on the lower extremities.  Straight leg raising was positive on the left but negative on the right.  MRI of the lumbar spine showed diffuse degenerative changes.  An impression of lumbar spondylosis was indicated.  

On VA examination in March 2011, the Veteran's subjective complaints included low back pain radiating down the left leg, moderate to severe in intensity, as well a fatigue, decreased motion, stiffness, and weakness.  He denied spasms.   There were also no incapacitating episodes of spine disease.  He indicated that he could not walk more than one block, and claimed he had fallen 4 to 5 times in the past 6 months.  An inspection of the spine revealed normal posture, head position and symmetry in appearance.  He walked with a slow, mildly antalgic gait and used a cane.  There were no abnormal spinal curvatures or thoracolumbar spine ankylosis.  

Objective examination of the spine revealed no spasm or atrophy, but guarding, pain with motion, tenderness, and weakness were present.  However, the examiner determined that muscle spasm, localized tenderness, or guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  A detailed reflex and motor examination of the lower extremities yielded normal findings.  Deep tendon reflexes were intact as were ankle jerks and pulses, but there was mildly decreased sensation in the left lower extremity.  The examiner noted that the Veteran appeared to have bilateral radicular symptoms, with sensation decreased in the left leg.  Radicular symptoms were greater on the left than right.  On range of motion testing, flexion was to 75 degrees and extension was to 10 degrees, with lateral flexion to 10 degrees in both directions and lateral rotation to 15 degrees in both.  After three repetitions, range of motion decreased to 45 degrees of flexion with moderate pain at that level.  The examiner noted that he exhibited moderate pain weakness and fatigue at that level, but no incoordination.  The examiner could not determine additional limitation following flare-up as it would be speculative.  A diagnosis of chronic mechanical low back strain with multilevel disc disease and bilateral leg radiculopathy, left greater than right, was assigned.  

On VA examination in May 2011, the examiner noted that the Veteran's chronic mechanical low back strain with multilevel disc disease and bilateral leg radiculopathy would render him unable to secure or maintain gainful employment.  She noted that the Veteran had significant limitations on walking, standing, and sitting.  The Veteran also required a cane for ambulation and had a history of several falls.  The examiner also noted that the Veteran would be quite limited in lifting, carrying, pushing, or pulling against resistance, kneeling, squatting, climbing, or crawling.  She also noted that the Veteran required significant pain medication.

During the Veteran's DRO hearings and May 2012 Board hearing, the Veteran expressed that he encountered a lot of difficulties associated with his chronic low back pain and pain radiating into the lower extremities.  He discussed functional limitations including problems with walking up and down stairs and pain that kept him awake at night.

A.  Low Back Strain with Disc Disease

The Veteran's chronic mechanical low back strain with disc disease is rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbar strain).

The General Rating Formula for Diseases and Injuries of the Spine, including lumbar strain and disc disease, provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; DCs 5235-5243. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 20 percent for chronic mechanical low back strain with disc disease have not been met at any point since the effective date of the grant of service connection.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine.  Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  As noted above, the March 2011 VA examination shows that the Veteran was able flex the lumbar spine to 75 degrees, and to 45 degrees after repetition.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  In this case, the Veteran has already been awarded separate rating for right and left lower extremity radiculopathy, which will be discussed in greater detail below.  No other separately ratable neurologic manifestation has been shown.

Further, although the rating criteria sets forth rating criteria for Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, here, the disability also has not been shown to involve intervertebral disc syndrome requiring prescribed bed rest at point pertinent to this appeal.

B.  Lower Extremity Radiculopathy

The Veteran's right and left lower extremity radiculopathy are rated as noncompensably and 10 percent disabling, respectively, under Diagnostic Code 8520.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that increased initial ratings for right and left lower extremity radiculopathy are not warranted.  

With regard to the right lower extremity, the Board notes that the Veteran himself has rarely indicated problems with his right lower extremity when compared to the left.  For example, on VA treatment in April 2010 and on physical therapy consult in May 2010, the Veteran only described radiation of pain and numbness into the left lower extremity and not the right.  Objective findings on treatment and during VA examination reveal that straight leg raising was positive on the right on only on private testing in 2008 occasion on VA testing May 2010; however, these treatment providers did not discuss a diagnosis of right lower extremity radiculopathy, though it was specifically noted for the left.  In addition, on VA examination in March 2011, the VA examiner specifically noted that symptoms were greater in the left than on the right.  While sensation was decreased in the left leg, it was not decreased in the right leg.  Motor, reflex, and deep tendon testing of the right lower extremity yielded normal findings.  Given that there is no indication of even mild sensory findings in the record, the Board finds no basis to assign a compensable rating for right lower extremity radiculopathy.

As for the left lower extremity, the evidence discussed above reflects that while the Veteran has complaints of pain radiating to the left lower extremities, findings on examination have revealed that the impairment involved is only sensory.  Reflex and motor examinations have been normal, and there has only been slight decreased sensation demonstrated.  In such cases, the disability is to be rated as mild, or at most, moderate.  In this case, given that the March 2011 VA examiner indicated that the Veteran's left lower extremity impairment is only mild, the Board finds that the Veteran's left lower extremity radiculopathy more nearly approximates the criteria for a 10 percent rating, or mild incomplete paralysis.  


C.  All Increased Rating Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the claims on appeal has the disabilities in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disabilities under consideration, pursuant to Fenderson (cited above); and that an initial rating in excess of 20 percent for chronic mechanical low back strain with disc disease and initial ratings in excess of 0 and 10 percent for right and left lower extremity radiculopathy must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disabilities, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for right ear hearing loss is granted.  The appeal is allowed to this extent.

Service connection for right ear hearing loss is denied.

Service connection for a sleep disorder is denied.

An initial rating in excess of 20 percent for chronic mechanical low back strain with disc disease is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.

An initial, compensable rating for right lower extremity radiculopathy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


